DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 5-10, 12-13, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai JP 2004265752 A and further in view of Sharp et al US 6, 417,892 B1.
Re claim 1, Arai discloses an electronic device comprising: a light transmission filter configured to block blue light having a wavelength within a range of 400-500 nm such that energetic blue light photons are prevented from reaching a human eye, wherein the light transmission filter is a component of a first film, a first layer, or a first coating (see paragraphs 0015 and 0086); and a color balancing element configured to reduce, offset, neutralize, or compensate for an unwanted color effect of the light transmission filter such that a desired color of light transmitted through the electronic device reaches the human eye, wherein the color balancing element is a component of a second film, a second layer, or a second coating (see paragraph 0019), and wherein the color balancing element is disposed on the light transmission filter or the light transmission filter is disposed on the color balancing element (see paragraph 0019).
Re claim 1, Arai does not explicitly disclose provide an average light transmission of at least 80% across a wavelength range of 460-700 nm
However Sharp et al discloses provide an average light transmission of at least 80% across a wavelength range of 460-700 nm (see figure 15B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the device was made to modify the device of Arai to include provide an average light transmission of at least 80% across a wavelength range of 460-700 nm as taught by Sharp et al for the predictable result of providing high spectral contrast (see col 4 lines 28-29)
Re claim 2, Arai discloses wherein the light transmission filter is a separate component from the color balancing element (see paragraph 0019)
	Re claim 3, Arai discloses wherein the electronic device is a computer monitor (see paragraph 0001).
	Re claim 5, Arai discloses wherein the electronic device is a display device (see paragraph 0001).
	Re claim 6, Arai discloses wherein the wavelength is within a range of 400-475 nm (see paragraphs 0015 and 0086).
Re claim 7, Arai discloses wherein the wavelength is within a range of 400-460 nm (see paragraphs 0015 and 0086).
	Re claim 8, Arai discloses wherein the wavelength is within a range of 415-455 nm (see paragraphs 0015 and 0086).
	Re claim 9, Arai discloses wherein the light transmission filter comprises an absorbing dye (see paragraphs 0043, 0044, 0046).
	Re claim 10, Arai discloses wherein the light transmission filter comprises a porphyrin dye (see paragraph 0046).
	Re claim 12, Arai discloses wherein the color balancing element comprises a mixture of red and green dyes ( see paragraph 0046).
	Re claim 13, Arai discloses wherein the light transmission filter is configured to block the blue light by absorption, reflection, interference, or a combination thereof (see paragraph 0019).
	Re claim 17, Arai discloses wherein the light transmission filter is a blue light filter (see paragraph 0019).
	Re claim 18, Arai discloses A display device comprising: a blue light filter configured to block blue light having a wavelength within a range of 400- 500 nm such that energetic blue light photons are prevented from reaching a human eye, wherein the blue light filter is a component of a first film, a first layer, or a first coating (see paragraph 0015 and 0086); and a color balancing element configured to reduce, offset, neutralize, or compensate for a yellow or an amber color effect of the blue light filter such that a desired color of light transmitted through the display device reaches the human eye, wherein the color balancing element is a component of a second film, a second layer, or a second coating (see paragraph 0019), and wherein the color balancing element is disposed on the blue light filter or the blue light filter is disposed on the color balancing element (see paragraph 0019).
Re claim 18, Arai does not explicitly disclose provide an average light transmission of at least 80% across a wavelength range of 460-700 nm
However Sharp et al discloses provide an average light transmission of at least 80% across a wavelength range of 460-700 nm (see figure 15B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the device was made to modify the device of Arai to include provide an average light transmission of at least 80% across a wavelength range of 460-700 nm as taught by Sharp et al for the predictable result of providing high spectral contrast (see col 4 lines 28-29)
	Re claim 19, Arai discloses wherein the display device is a computer monitor (see paragraph 0001).

Claim 4, 11, 14, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai JP 2004265752 A and Sharp et al US 6, 417,892 B1 in view of Teng et al US 6229252 B1.
Re claim 4, Arai and Sharp et al does not explicitly disclose wherein the electronic device is a television.
However Teng et al discloses the electronic device is a television in (see col. 1, 13-24)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include the electronic device is a television as taught by Teng et al for the predictable result of improving contrast and colors (Teng col 4, lines 35-36)

Re claim 11, Arai and Sharp et al does not explicitly disclose wherein the color balancing element comprises a blue dye.
However Teng et al discloses the color balancing element comprises a blue dye in (see table 1)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include the color balancing element comprises a blue dye as taught by Teng et al for the predictable result of improving contrast and colors (Teng col 4, lines 35-36)

Re claim 14, Arai and Sharp et al does not explicitly disclose wherein the light transmission filter is incorporated into a film of poly vinyl alcohol (PVA) or poly vinyl butyral (PVB).
However Teng et al discloses the light transmission filter is incorporated into a film of poly vinyl alcohol (PVA) or poly vinyl butyral (PVB) in (see col.8, line 35)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include wherein the light transmission filter is incorporated into a film of poly vinyl alcohol (PVA) or poly vinyl butyral (PVB) as taught by Teng et al for the predictable result of improving contrast and colors (Teng col 4, lines 35-36)

Re claim 16, Arai and Sharp et al does not explicitly disclose wherein the unwanted color effect is a yellow on an amber color effect.
However Teng et al discloses the unwanted color effect is a yellow on an amber color effect in (see col. 6, lines 52-56)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include the unwanted color effect is a yellow on an amber color effect as taught by Teng et al for the predictable result of improving contrast and colors (Teng col 4, lines 35-36)

Re claim 20, Arai and Sharp et al does not explicitly disclose wherein the display device is a television.
However Teng et al discloses the display device is a television in (see col. 1, 13-24)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include the display device is a television as taught by Teng et al for the predictable result of improving contrast and colors (Teng col 4, lines 35-36)

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai JP 2004265752 A and Sharp et al US 6, 417,892 B1 and further in view of Mahler US 2816047 A.
	Re claim 15, Arai and Sharp et al does not explicitly disclose wherein the light transmission filter comprises UVA and UVB inhibitors. 
	However, Mahler teaches this limitation in a television and monitor platform in col. 5, lines 28-35.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Arai and Sharp et al to include the light transmission filter comprises UVA and UVB inhibitors as taught by Mahler for the predictable result of protecting the eye from high energy electromagnetic radiation.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872